Citation Nr: 0506547	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a 
duodenal ulcer, status post-Bilroth I gastric resection, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, confirmed and continued the 
veteran's 30 percent rating for residuals of a duodenal 
ulcer, status post Bilroth I gastric resection.  

In August 2003, the Board remanded the appeal to obtain 
additional evidentiary development.  After completing the 
Board's remand requests and readjudicating the veteran's 
claim, the RO confirmed and continued the denial.  The case 
has been returned for appellate review.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The duodenal ulcer status post gastric resection is 
manifested by mild gastritis, without complications of 
stricture or continuing gastric retention.

3.  The veteran's service-connected disability does not 
present an unusual or exceptional disability so as to render 
the use of the regular schedular standards impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a duodenal ulcer status post gastric resection 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.110-4.113, 4.115, Diagnostic Code 7348 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The veteran seeks an increased rating for his service-
connected residuals of a duodenal ulcer, status post Bilroth 
I gastric resection.  Disability evaluations are determined 
by use of a schedule of ratings and are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  All potentially applicable regulations 
must be applied.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
considers the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id; Powell v. 
West, 13 Vet. App. 31, 35 (1999).

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110-4.113.  Some 
provisions used to rate the digestive system were revised, 
effective as of July 2, 2001.  66 Fed. Reg. 29488-29489 (May 
31, 2001).  Those revisions, however, do not involve the 
diagnostic code used for rating the veteran's service-
connected disability in this appeal.  

The veteran's residuals of a duodenal ulcer, status post 
Bilroth I gastric resection has been rated under 38 C.F.R. 
§ 4.115, Diagnostic Code 7348.  Diagnostic Code 7348 provides 
a 30 percent rating for residuals of a vagotomy with 
pyloroplasty or gastroenterostomy with symptoms and confirmed 
diagnosis of alkaline gastritis or of confirmed persisting 
diarrhea, and a 40 percent rating if followed by demonstrably 
confirmative postoperative complications of stricture or 
continuing gastric retention.  Note:  Rate recurrent ulcer 
following complete vagotomy under DC 7305, minimum rating 20 
percent; and rate dumping syndrome under DC 7308.  38 C.F.R. 
§ 4.115, Diagnostic Code 7348.

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background and Analysis

In this case, the Board has reviewed all the evidence of 
record pertaining to the history of the veteran's duodenal 
ulcer, status post Bilroth I gastric resection disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical history and findings pertaining to the 
veteran's claim on appeal.  As such, the medical evidence 
pertinent to the rating period on appeal will be addressed 
below.  Francisco, supra.

In this case, the RO received the veteran's claim for an 
increased rating in January 1998.  At that time, the veteran 
maintained that his disability had progressively worsened.  
Thus a higher rating was warranted.  After reviewing and 
weighing the objective evidence of record, however, the Board 
finds that the criteria for a rating in excess of 30 percent 
have not been met.  The veteran's service-connected residuals 
of a Bilroth I gastric resection disability is productive of 
no more than mild gastritis.  There is no evidence of 
complications of stricture or continuing gastric retention 
present.    

In this regard, the pertinent evidence consists of the VA 
outpatient treatment reports dated from July 1997 to February 
1998 showing treatment for complaints of chronic abdominal 
discomfort, particularly after eating.  Physical examinations 
during this period essentially show normal findings except 
for bloating, gas, and minimal tenderness around the hernia.  
In addition, a February 1998 radiology report reveals 
findings consistent with a status Bilroth I procedure with 
evidence of extrinsic thick compression of the posterior wall 
of the duodenum.  No evidence of gastric or esophageal ulcer 
was detected, however, and bowel findings were normal.

Clinical findings recorded on the veteran's July 1998 VA 
examination also reveal mild gastritis.  At the examination, 
the veteran denied experiencing episodes of colic, 
distention, vomiting, nausea, hematemesis, melena, 
circulatory disturbance after meals or hypoglycemic reaction, 
diarrhea, or constipation.  Objective examination revealed no 
epigastric pain, although the veteran complained of 
epigastric soreness after eating.  The examiner also reported 
that the veteran's weight was stable, and that the veteran 
did not have signs of anemia or pain or tenderness on 
palpitation.  X-ray studies revealed that the veteran was 
status post Bilroth I procedure with evidence of extrinsic 
thick compression of posterior wall of the duodenum.  No 
evidence of an ulcer was detected.  The relevant diagnosis 
was status post Bilroth I procedure for duodenal ulcer.

Medical reports dated in February 1999 from the North Crest 
Medical Center show that the veteran was hospitalized for 
chronic abdominal pain, constipation, a fever, increased 
disorientation, weight loss, and loss of appetite.  While 
hospitalized, the veteran underwent an upper gastrointestinal 
endoscopy and complete colonoscopy with polypectomy.  The 
Reports of Consultation and History and Physical Examination 
generally show that on examination the abdomen was soft with 
multiple scars.  Epigastric tenderness was noted as well.  
The postoperative diagnoses included severe gastritis 
secondary to alkaline bile reflux due to status post 
gastrectomy with a gastroduodenostomy (Bilroth I).

The medical reports thereafter show that the veteran's 
service-connected disability had improved and remained 
stable.  In fact, February 1999 medical reports from N.D., 
M.D., reflect that the veteran's tenderness had improved, and 
that examination of his abdomen revealed that it was soft 
with minimal right upper quadrant tenderness.  A March 1999 
reports also reflects that the veteran felt well overall, and 
that his "stomach [was] under control."  Objective findings 
revealed that the abdomen was soft and nontender.  

In an April 1999 statement, T.C.K., M.D., reported that the 
veteran had been admitted to NorthCrest Medical Center for a 
gastroscope procedure.  The gastroscope revealed, inter alia, 
severe gastritis due to alkaline bile reflux and that the 
veteran was status post gastroduodenostomy (Bilroth I).  In 
addition, in a May 1999 statement, the physician added that 
problems attributable to the veteran's disability would 
continue.

Medical reports from the NorthCrest Medical Center dated from 
January 1999 to August 1999 show that the abdomen was soft 
and nontender.  The diagnoses included a history of peptic 
acid disease, status post B-1 reconstruction with bile reflux 
gastritis.  

Clinical findings recorded on VA examination in November 1999 
also demonstrate that the veteran's disability picture 
remained essentially mild.  The veteran reportedly had 
chronic abdominal pain with bile gastric reflux into the 
stomach that was productive of continual episodes of colic, 
nausea, and severe pain of across the abdomen.  The veteran, 
however, denied episodes of vomiting, hematemesis, melena, 
diarrhea, or constipation.  Moreover, physical examination 
revealed essentially normal findings, except the veteran's 
appetite had been fair and that his weight has been slightly 
decreased over the last few years.  The abdomen was 
reportedly soft, but tender to palpation in the right upper 
quadrant.  Bowel sounds were positive.  The relevant 
diagnoses were peptic ulcer disease:  status post vagotomy in 
1968, status post Bilroth-I in 1970, and chronic alkaline 
bile reflux gastritis secondary to Bilroth-I; and chronic 
abdominal pain with the bile gastritis.  

VA medical reports dated from September 1997 to June 2002 
merely show complaints of abdominal pain.  Clinical findings 
do not demonstrate evidence of ulcers, masses, or bowel 
difficulties.  Only mild tenderness in the epigastrium was 
noted.  The impressions made included chronic abdominal pain 
with symptoms suggestive of chronic mesenteric ischemia; 
history of duodenal ulcer/partial gastrectomy complicated by 
B12 deficiency; and history of bowel reflux gastritis 
documented by biopsy.  See VA Progress Notes dated in June 
2001 and in June 2002.    

On VA examination in June 2002, the veteran continued to deny 
experiencing vomiting, hematemesis, melena, or any change in 
bowel or bladder habits.  The veteran also denied any weight 
gain or loss or any evidence of anemia.  Examination of the 
abdomen revealed a well-healed transverse incision, as well 
as a midline abdominal incision.  Bowel sounds were intact in 
all four quadrants.  Although the veteran was diffusely 
tender on mid-epigastric palpation, no gross masses or 
appreciable hepatomegaly or organomegaly were noted.  After 
examination, the examiner found that the veteran had 
abdominal pain of unclear etiology and that the veteran's 
symptoms were stable.  The examiner added that he was unclear 
of the diagnosis except postgastrectomy pain of unclear 
etiology, and mild reflux.  

VA outpatient treatment reports dated from June 2002 to 
September 2003 also merely show continued treatment for 
complaints of epigastric pain.  It is noted that in an April 
2003 progress note, the veteran complained of constipation.  
However, the report also documents that the veteran's 
symptoms were attributable to medication.  The April 2003 
notes also reflect the veteran underwent an 
esophagogastroduodenoscopy (EGD) in July 2001 and that those 
findings had remained essentially the same.  That is, no 
evidence of esophagitis or gastritis was found.  Progress 
notes dated in May 2003 also show that the veteran's duodenal 
ulcer, status post Bilroth I gastric resection was productive 
of no more than mild gastritis.  A May 2003 EGD report 
revealed abdominal pain and nausea, and examination at that 
time found that the veteran's abdomen was flat, soft, and 
tender.  However, no other adverse findings were recorded.  
Additionally, bowel sounds were positive.  A May 2003 
pathology reports revealed chronic gastritis with focal 
intestinal metaplasia and mucosal hyperplasia.  The report 
was negative for malignancy.  

Finally, on VA examination in April 2004, after reviewing the 
veteran's claims file and medical records, the examiner 
reported that the veteran's EGD showed chronic mild 
gastritis, a complication of Bilroth I.  No evidence of 
malignancy was detected.  In addition to the foregoing, 
physical examination merely revealed epigastric pain.  The 
veteran's scars were reportedly well healed, and the muscles 
and fascial abdominal wall were normal.  The diagnoses 
included duodenal ulcer while in service; status post 
vagotomy and pyloroplasty in 1968; status post Bilroth I in 
1970; and evidence of chronic mild gastritis by EGD, a 
complication of Bilroth I surgery.  

As previously noted, the objective evidence in this case 
establishes that the veteran's service-connected disability 
picture is productive of no more than mild gastritis.  
Although the evidence sporadically indicates severe 
gastritis, the veteran's disability picture overall is 
productive of no more than mild gastritis, primarily after 
eating.  Further, despite the veteran's assertions that his 
disability has increased in severity, there is no objective 
evidence of demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
As such, the criteria for an increased rating have not been 
met.  The currently assigned 30 percent rating and no more is 
appropriate.  38 C.F.R. § 4.115, Diagnostic Code 7348.

In this case, all potentially applicable regulations have 
been considered.  Schafrath, supra.  Nonetheless, the 
criteria for a rating in excess of 30 percent have not been 
met.  The Board is cognizant of the argument set forth by the 
veteran's representative in the January 2005 Informal Hearing 
Presentation.  In the statement, the veteran's representative 
argued that the April 2004 VA examination is inadequate for 
rating purposes.  The representative maintains that the 
criteria under Diagnostic Code 7305 requires documentation of 
the veteran's episodes with vomiting, anemia, weight loss, 
and any adverse affect upon the veteran's health.  In this 
regard, the Board points out that although the veteran's 
service connected disability has been characterized as 
residuals of a "duodenal ulcer, status post Bilroth I 
gastric resection," the veteran's disability is more 
appropriately rated under Diagnostic Code 7348.  Diagnostic 
Code 7305 is not appropriate for application in this case.  
As demonstrated by the objective evidence detailed above, the 
veteran does not have a duodenal ulcer.  Further, by history 
and currently, the veteran's complaints and objective 
findings have been and remain negative for episodes of 
vomiting, anemia, or severe weight loss.  Rather, the 
veteran's complaints have consistently been of epigastric 
pain, particularly after eating.  The objective evidence 
substantiates such as well.  Thus, no additional 
consideration in this regard is warranted.  

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (in effect prior to and since August 30, 2002) have been 
considered as well.  However, the objective evidence 
establishes that the veteran's incision scars are well 
healed.  No evidence of pain, tenderness, deformity or 
associated limitation of motion is present.  Thus, an 
increased rating in this regard is not warranted.  

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321, have been considered.  No 
additional consideration in this regard is warranted either.  
In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), among 
other things, expanded the duty of VA to notify the claimant 
and the representative of the information and evidence 
necessary to substantiate a claim, and enhanced its duty to 
assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in August 1998, Statement of the Case 
dated in April 1999, Supplemental Statements of the Case 
dated in January 2003 and July 2004 and VA letters dated in 
May 2002, June 2003 (issued by BVA), and October 2004, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the June 2003 and October 2004 
letters, VA told the veteran what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in excess of 30 percent for residuals of a duodenal 
ulcer, status post Bilroth I gastric resection.  VA told the 
veteran that he should provide information pertaining to his 
claim, including any medical evidence, e.g., medical reports, 
laboratory findings, or x-ray findings, and any statements 
substantiating that his condition has worsened.  VA also told 
the veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  There is no indication that those correspondences 
were returned as undeliverable.  As such, VA has fulfilled 
its duty to inform the veteran of the information and 
evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The record 
contains the veteran's service medical records, and is 
replete with the veteran's VA and non-VA medical reports 
since his separation from service, including medical reports 
dated from 1945 to 2003.  Specifically, regarding the rating 
period on appeal, VA and non-VA treatment reports dated from 
1997 to 2004 are of record, including the veteran's April 
2004 VA examination report.  The veteran was furnished 
medical release of information forms and told to inform VA of 
any additional dates and places of treatment, as well as any 
other pertinent information or evidence in the veteran's 
control.  Neither the veteran nor his representative has 
identified any outstanding evidence which could be used to 
support the issue on appeal.  In January 2003, the veteran 
wrote that he had no additional evidence to submit.  VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a duodenal ulcer, status post-Bilroth I gastric resection 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


